DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Examiner suggests the following amendments:
Claim 19. The solution of claim 1, further comprising:
	an acid consisting of at least one of a carboxylic acid having 1 to 4 carbon atoms, sulfuric acid, nitric acid, 

Claim 20. The solution of claim 1, further comprising:
	an acid consisting of at least one of formic acid, acetic acid, sulfuric acid, . 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (US20160145444). 
Qiu, paragraph 9 of the PGPUB, teaches an aqueous non Cr6+ coating composition for metal surface pre-treatment which is environmentally friendly and at the same time has longer shelflife compared with present similar products, and, moreover, after treatment by the invented coating, the metal substrates should have improved performance with respect to resistance of corrosion, humidity and solvents as well as to paintability.
Qiu, example 1, paragraph 92 of the PGPUB, teaches 112 g of the resultant solution from the first step was dispersed into 596 g water mixture contained 1.8 wt.-% tetraethyl orthosilicate, 3 wt.-% aminoethyltriethoxysilane, 1 wt.-% bis-1,2-(triethoxysilyl) ethane, 3 wt.-% 3-glycidyloxypropyltriethoxysilane, 1 wt.-% vinyl triethoxyl silane and 1.6 wt.-% HZrF. Adjusted the pH value to around 5.0 with acetic acid and kept mixing for 3~12 hours, then added 6 wt.-% polyurethane.
Tetraethyl orthosilicate as taught by Qiu reads on an alkyl silicate as claimed in claim 1. 
Bis-1,2-(triethoxysilyl) ethane as taught by Qiu reads on an organic silane compound comprising a silane compound containing a plurality of hydrolysable trialkoxysilane groups in a molecule as claimed in claim 1. 
Tetraethyl orthosilicate in the mixture is present in the amount of about 1.5 mass% before adding acetic acid and polyurethane. 

The tetraethyl orthosilicate which is present in the amount of 1.5 mass% is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the inclusion of acetic acid and polyurethane in the mixture would result in a decreased amount of tetraethyl orthosilicate and therefore the amount of tetraethyl orthosilicate would be within the range of the alkyl silicate as claimed in claim 1. 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to decrease the amount of tetraethyl orthosilicate used to save on resources while at the same time still achieving improved performance with respect to resistance of corrosion, humidity and solvents as well as to paintability.



Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to decrease the amount of tetraethyl orthosilicate used to save on resources while at the same time still achieving improved performance with respect to resistance of corrosion, humidity and solvents as well as to paintability.

Regarding claim 4, Qiu teaches the coating is substantially free of a particulate inorganic compound having a diameter of 1 nm or more. 

Regarding claims 5-6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the inclusion of acetic acid and polyurethane in the mixture would result in a decreased amount of bis-1,2-(triethoxysilyl) ethane and therefore the amount of bis-1,2-(triethoxysilyl) ethane would be within the range of the bis-1,2-(triethoxysilyl) ethane as claimed in claims 5-6. 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Regarding claim 7, Qiu teaches the coating is adjusted to a pH value of around 5.0 with acetic acid. 

Regarding claim 8, bis-1,2-(triethoxysilyl) ethane as taught by Qiu reads on an organic silane compound comprising a silane compound containing a plurality of hydrolysable trialkoxysilane groups in a molecule as claimed in claim 8.

Regarding claim 9, Qiu teaches the coating is adjusted to a pH value of around 5.0 with acetic acid.
Acetic acid as taught by Qiu reads on a carboxylic acid stabilizer having 2 carbon atoms as claimed in claim 9. 

Regarding claim 10, Qiu, example 1, paragraph 92 of the PGPUB, teaches the mixture comprising aminoethyltriethoxysilane and 3-glycidyloxypropyltriethoxysilane. 
Aminoethyltriethoxysilane and 3-glycidyloxypropyltriethoxysilane reads on an organic silane compound comprising a silane coupling agent containing a reactive functional group capable of chemically bonding with an organic resin component as claimed in claim 10. 

aluminum alloys. The process of electroless metal surface treatment preferably comprises the following subsequent steps (1)–(6): 1) degreasing the metal surface; 2) rinsing with water; 3) drying the metal surface; 4) pre-treatment the metal surface with a coating composition of this invention; 5) curing the applied coating composition; 6) subsequent application of an organic paint,  wherein, during the step (5), the temperature is preferably at least 70° C., but not more than 240° C., preferably not more than 150° C.
Further, Qiu, paragraph 73 of the PGPUB, teaches the coating weight of the primer coating applied is preferably at least 0.3 g/m2, preferably at least 0.7 g/m2, but preferably no more than 1.5 g/m2 based on the overall coating weight.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of coating weight of the primer coating present after drying to obtain a dried coating that has improved performance with respect to resistance of corrosion, humidity and solvents as well as to paintability.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that when the bis-1,2-(triethoxysilyl) ethane is mixed with water a result hydrolysate of bis-1,2-(triethoxysilyl) ethane will be obtained. 

Regarding claims 17-18, bis-1,2-(triethoxysilyl) ethane as taught by Qiu reads on an organic silane compound comprising a silane compound containing a plurality of hydrolysable trialkoxysilane groups in a molecule as claimed in claims 17-18.

Regarding claims 19-20, Qiu teaches acetic acid. 
Acetic acid as taught by Qiu reads on a carboxylic acid stabilizer having 2 carbon atoms as claimed in claim 19. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Qiu teaches a water mixture contained 1.8 wt.-% tetraethyl orthosilicate, 3 wt.-% aminoethyltriethoxysilane, 1 wt.-% Bis-1,2-(triethoxysilyl) ethane, 3 wt.-% 3-glycidyloxypropyltriethoxysilane, 1 wt.-% vinyl triethoxyl silane and 1.6 wt.-% 
Response to Arguments
Applicant’s arguments, filed 6/28/21, with respect to the rejection(s) of claim(s) 1-20 under Wu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qiu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/20/2021